 

Exhibit 10.4

 

Longevity Acquisition Corporation

Yongda International Tower No. 2277

Longyang Road, Pudong District, Shanghai

People’s Republic of China

 

  August 28, 2018

 

Puhui Wealth Investment Management (Beijing) Co., Ltd.

Yongda International Tower No. 2277

Longyang Road, Pudong District, Shanghai

People’s Republic of China

 

Ladies and Gentlemen:

  

This letter agreement will confirm our agreement that, commencing on the first
date (the “Effective Date”) that any securities of Longevity Acquisition
Corporation (the “Company”) registered on the Company’s registration statement
(the “Registration Statement”) for its initial public offering (the “IPO”) are
listed on the Nasdaq Capital Market, and continuing until the earlier of (i) the
consummation by the Company of an initial business combination and (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), Puhui
Wealth Investment Management (Beijing) Co., Ltd. (“Puhui”) shall make available
to the Company certain office space, utilities and secretarial and
administrative services as may be required by the Company from time to time,
situated at Yongda International Tower No. 2277, Longyang Road, Pudong District,
Shanghai, People’s Republic of China (or any successor location). In exchange
therefor, the Company shall pay Puhui the sum of $10,000 per month on the
Effective Date and continuing monthly thereafter until the Termination Date.
Puhui hereby agrees that it does not have any right, title, interest or claim of
any kind in or to any monies that may be set aside in a trust account (the
“Trust Account”) that may be established upon the consummation of the IPO as a
result of this letter agreement (the “Claim”) and hereby irrevocably waives any
Claim it may have in the future as a result of, or arising out of, this letter
agreement and will not seek recourse against the Trust Account for any reason
whatsoever. 

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

[signature page follows]

 



   

 

 

  Very truly yours,       LONGEVITY ACQUISITION CORPORATION

 

  By:  /s/ Matthew Chen     Name: Matthew Chen     Title: Chairman and Chief
Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

PUHUI WEALTH INVESTMENT MANAGEMENT (BEIJING) CO., LTD.  

  

By:  /s/ Zhe Ji     Name: Zhe Ji     Title: Chief Executive Officer  

 

[Signature Page to Administrative Services Agreement]

 



   

